¢

oa on oOo ® W NY EF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Mase 8:20-cv-00366-DOC-KES Document 33

Pritish Vora

27758 Santa Marg. Pkwy, #530
Mission Viejo, CA 92691
949-292-8359

Plaintiff in Pro Per

Pritish Vora,
Plaintiff,
VS.
PNC BANK, N.A.,
Defendant.

 

PNC BANK, N.A.,
Counter-Claimant,
VS.
Pritish Vora,

Counter-Defendant

 

 

 

 

Filed 06/22/20 Page 1of17 Page ID 4

FILED

9970 SUH 22 AM 94

CLERK U.S. DISTRICT C
CENTRAL QIST, OF CA
SANTA ANA

pY___ OMA _|

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 8:20-cv-00366-DOC-KES

Vora’s ANSWER and
AFFIRMATIVE DEFENSES to
PNC’s Counter Complaint

COMES NOW, Pritish Vora, (“Vora”), by way of Pro Se, files with the Honorable
Court his ANSWER and AFFIRMATIVE DEFENSES to the Counter Complaint
(“Counter Compl.”) filed by PNC BANK, N.A. (“PNC”), and states as follows:

Page 1 of 17 .

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 
oD OW oO 41 HH oO FSF W NY F&F

NM NM NM MB HM NY NY HD BH FP FY FP PP RP RFP FF FF KF Fe
ont nan oO fF WwW DY F OO YH DOD HH OO SF WD DH FF

 

Ase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 20f17 Page ID #:4

JURISDICTION AND VENUE
1. Responding to paragraph 1, Vora states that the Court has concluded
that it has subject matter and supplemental jurisdiction, and thus Vora admits to the
Court’s jurisdiction. Vora lacks sufficient knowledge or information to form a
belief as to 28 U.S.C. § 1332, as the matter in controversy is not $75,000 or more,
and thus denies the allegation regarding diversity jurisdiction.
2. Responding to paragraph 2, Vora admits that he resides in this district.
As to the remaining allegations, Vora states that it contains reference to law and/or
legal conclusions and Vora lacks sufficient knowledge or information or belief to
form a belief regarding venue.
| 3. In response to paragraph 3 of the Counter Compl., Vora states that the

Court has concluded that it has supplemental jurisdiction, but Vora lacks sufficient

operative facts” as that is a reference to law and/or legal conclusion, thus denies
the allegation.
PARTIES
4. In response to paragraph 4, they contain references and/or conclusions
of law and Vora lacks sufficient knowledge or information to form a belief as to
the truth of the allegations, and therefore denies them.
5. In response to paragraph 5 of the Counter Compl., Vora admits.

GENERAL ALLEGATIONS
6. In response to paragraph 6 of the Counter Compl., Vora lacks

sufficient knowledge or information to form a belief about the truth as to the
phrase “submitted an application” but admits to having a computer generated
screen shot containing some personal information of Vora of an NCB account
number ending in 1554 and 4004. Vora also is without knowledge or information!
sufficient to form a belief about the truth of the allegations that the “NCB with the

Page 2 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

knowledge or information to form a belief regarding the “common nucleus of

 

25
on nD Oo fF W NH F

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

bse 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 30f17 Page ID #4

|

|
last four numbers 4004” was an “Original Account” and thus denies the remaining
part of the allegations.

7. In response to paragraph 7, Vora is without knowledge or information
sufficient to form a belief as to the truth of the allegations, and therefore, denies
them.

8. In response to paragraph 8, PNC references legal conclusions
regarding “liable for charges” to which no response is required. To the extent a
response is required, Vora is without sufficient knowledge or information to form a
belief as to the truth of the allegations, and therefore denies them. As to the
remaining allegations, Vora is without sufficient knowledge or information to form
a belief as to the truth of the allegations, and therefore denies them.

9. In response to paragraph 9, Vora is without sufficient knowledge or
information to form a belief about the truth of the allegations, and therefore denies
them.

10. In response to paragraph 10, Vora is without knowledge of
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

11. In response to paragraph 11, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations regarding al
“report of some irregular activity” and thus denies the allegations. Vora further
denies that the “0926” was “replaced” by the “Original Account.” As far as the
remaining allegations, Vora denies them.

12. In response to paragraph 12, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and thus
denies the allegations.

13. In response to paragraph 13, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and

therefore, denies the allegations.

Page 3 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 

 

26
oO OW MW aD OS® WY NY FF

NY NM BS MBN NY YY NY FPP BP BR BB BBP EE
oI noe WN FP Ow} MWA WD oO &® WD

 

fase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 4of17 Page ID #:327

14. In response to paragraph 14, Vora is without knowledge on
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

15. In response to paragraph 15, Vora is without knowledge oy
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

16. In response to paragraph 16, Vora is without knowledge oy
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

17. In response to paragraph 17, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

18. In response to paragraph 18, Vora is without knowledge of
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

19. In response to paragraph 19, Vora is without knowledge of
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

20. In response to paragraph 20, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

21. In response to paragraph 21, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore denies the allegations.

22. In response to paragraph 22, Vora is without knowledge or
information sufficient to form a belief regarding the truth of the allegations
regarding the “terms and conditions” after the alleged merger between PNC and

NCB, and therefore denies the allegations. In so far as receiving an alleged “PNO

Page 4 of. 17

Vora’'s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 
Oo Dy nm oO FF WD NY F

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2]
28

fase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page5of17 Page ID#:

Agreement” Vora is without knowledge or information sufficient to form a belief
regarding the truth of the allegations of recetving any applicable alleged agreement
and thus denies the allegations. Vora admits he received a purported unsigned
non-notarized, generic, PNC copyright 2013 Cardholder Agreement after he began
investigating PNC and requesting it in April 2017, but denies it satisfied his
request for the true, complete, and correct certified copy of the original applicable
agreement, and Vora further denies that it was “governed by the terms and
conditions of the Second Account.” As far as the remaining allegations, Vora is
without knowledge or information sufficient to form a belief as to the truth of the
allegations, and therefore, denies them.

23. In response to paragraph 23, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore, denies them.

24. In response to paragraph 24, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore, denies them.

25. In response to paragraph 25, Vora admits that he sent correspondence
to PNC with the headline “NOTICE TO PRODUCE DOCUMENTATION?” which
speaks for itself. To the extent PNC misquotes, misstates, mischaracterizes, or
takes out of context the content of the letter, Vora denies the allegations.

26. In response to paragraph 26, Vora admits that he received a response
letter from PNC but states that the correspondence was not well-founded. To the
extent PNC misquotes, misstates, mischaracterizes, or takes out of context the
content of the response to Vora’s letter, Vora denies the allegations.

27. In response to paragraph 27, Vora admits he received correspondence
from PNC and Vora responded, with a NOTICE OF DENIAL. To the extent PNO
misquotes, misstates, mischaracterizes, or takes out of context the content of the

letter, Vora denies the allegations.

Page 5 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 

B28

 
own oO &® W DH FP

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ASe 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 6of17 Page ID #4

28. In response to paragraph 28, Vora admits that he sent correspondence
to PNC on or around June 15, 2017 which speaks for itself. To the extent PNC
misquotes, misstates, mischaracterizes, or takes out of context the content of the
letter, Vora denies the allegations. Vora further admits he referenced a letter to
PNC titled “NOTICE TO CEASE AND DESIST” which speaks for itself. To the
extent PNC misquotes, misstates, mischaracterizes, or takes out of context the
content of the letter, Vora denies the allegations.

29. In response to paragraph 29, Vora admits that he sent a letter on or
about June 21, 2017 to PNC which speaks for itself. To the extent PNC misquotes,
misstates, mischaracterizes, or takes out of context the content of the letter, Voral
denies the allegations. Vora denies that PNC “complied by making no further
collection calls to Plaintiff after June 21, 2017.”

30. In response to paragraph 30, Vora admits he sent another demand
letter to cease and desist communicating, including to cease violating the TCPA,
To the extent PNC misquotes, misstates, mischaracterizes, or takes out of context
the content of the letter, Vora denies the allegations.

31. In response to paragraph 31, Vora is without knowledge oy
information lacks information sufficient to form a belief as to the truth of the
allegations, and therefore, denies them.

32. In response to paragraph 32, Vora admits he sent an email to PNC,
which speaks for itself. To the extent PNC misquotes, misstates, mischaracterizes,
or takes out of context the content of the email, Vora denies the allegations.

33. In response to paragraph 33, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore, denies them.

34. In response to paragraph 34, Vora admits that he sent correspondence
to the CEO of PNC, which speaks for itself. To the extent PNC misquotes,

misstates, mischaracterizes, or takes out of context the content of the letter, Vora

Page 6 of 17

’ Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 

B29

 
oOo Dm Oo S&F W NH F

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 7of17 Page ID #:B30

denies the allegations. Vora further denies that he referenced a “nonexistent
account number” as that was a simple typo.

35. In response to paragraph 35, Vora admits that he sent a complaint
against PNC to the CFPB in December of 2017, which speaks for itself. Vora
further admits that he denied he owed any alleged debt to PNC and stated his
specific reasons for such denial and demanding strict proof thereof. To the extent
PNC misquotes, misstates, mischaracterizes, or takes out of context the content of
CFPB complaint, Vora denies the allegations.

36. In response to paragraph 36, Vora admits that he received a response
from PNC but states that the correspondence was not well-founded regarding
“validating the debt.” Vora admits that within the contents of the response, PNO
sent Vora what PNC claimed was “the most recent statement for the Account’
(which showed a $0.00 balance due). As far as the remaining allegations, Vora 1s
without knowledge or information sufficient to form a belief as to the truth of the
allegations, and therefore, denies them.

37. In response to paragraph 37, Vora admits that PNC purports to claim
that it “launched an investigation” into Vora’s first CFPB complaint but states that
the investigation was not well-founded. To the extent PNC misquotes, misstates,
mischaracterizes, or takes out of context the content of its response to the CFPB
complaint, Vora denies the allegations. Vora denies that the alleged NCB and the
PNC Agreement were the applicable agreements. As far as the remaining
allegations, Vora is without knowledge or information sufficient to form a belief as
to the truth of the allegations, and therefore, denies them.

38. In response to paragraph 38, Vora admits that he filed a second
complaint with the CFPB against PNC, which speaks for itself, but denies it was
on March 28, 2018. Rather, it was on or around March 23, 2018. To the extent
PNC misquotes, misstates, mischaracterizes, or takes out of context the content off

the CFPB complaint, Vora denies the allegations. Vora denies that the second

Page 7 of 17

. Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 

 
on nD Oo BF W DN F&F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Nase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 8o0f17 Page ID#:

complaint “did not raise new allegations or provide new evidence.” As far as the
remaining allegations, Vora is without knowledge or information sufficient to form
a belief as to the truth of the allegations, and therefore, denies them.

39, In response to paragraph 39, Vora admits that PNC responded to the
second CFPB complaint but states that the response was not well-founded. To the
extent PNC misquotes, misstates, mischaracterizes, or takes out of context the
content of the response to the CFPB complaint, Vora denies the allegations. Vora
admits he called the alleged agreements that PNC provided a “phony, a fake” as
the NCB agreement was just a generic, non-notarized, unsigned partial agreement
with no copyright date, and the alleged generic, non-notarized, unsigned copyrigh
2013 PNC agreement stated on page 1 that “Examples in this agreement are for
illustration only and are not contract terms.” Vora denied these were the
applicable agreements. As far as the remaining allegations, Vora is without
knowledge or information sufficient to form a belief as to the truth of the
allegations, and therefore, denies them.

40. In response to paragraph 40, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore, denies them.

41. In response to paragraph 41, Vora admits that he sent correspondence
to PNC on or around June 21, 2018, which speaks for itself. To the extent PNO
misquotes, misstates, mischaracterizes, or takes out of context the content of the
letter that Vora sent to PNC, Vora denies the allegations. Vora denies that PNO
“validated the debt” as Vora requested PNC for verification of the alleged debt by
affidavit, including the full disclosure of all terms and conditions, the funding
source for the promissory notes, the actual accounting, etc. As far as the remaining
allegations, Vora is without knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore, denies them.

Page 8 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

B31

 
Oo ~~ HH oO &® W NHN F

10
Li
12
13
14
15
16
17
18
193
20
21
22
23
24
25
26
27
28

 

42. In response to paragraph 42, Vora admits that he sent correspondence
to PNC around July 30, 2018, (which included an AFFIDAVIT OF TRUTH), and
speaks for itself. To the extent PNC misquotes, misstates, mischaracterizes, or
takes out of context the content of the letter that Vora sent to PNC, Vora denies the
allegations. Vora further denies PNC’s claim that it “validated the debt.” As far as
the remaining allegations, Vora is without knowledge or information sufficient to
form a belief as to the truth of the allegations, and therefore, denies them.

43. In response to paragraph 43, Vora admits that he sent a letter to
William Demchak, CEO on or around September 24, 2018, which speaks for itself:
To the extent PNC misquotes, misstates, mischaracterizes, or takes out of context
the content of the letter to the CEO, Vora denies the allegations. As far as the
remaining allegations, Vora is without knowledge or information sufficient to form
a belief as to the truth of the allegations, and therefore, denies them.

44. In response to paragraph 44, Vora admits that he sent correspondence
to PNC on or around November 16, 2018, which speaks for itself. To the extent
PNC misquotes, misstates, mischaracterizes, or takes out of context the content of

the letter, Vora denies the allegations. Vora admits he received correspondence
| from PNC but denies that the January 7, 2019 letter was well-founded and denied
PNC’s claim that “the debt was valid.” To the extent PNC misrepresents,
misquotes, misstates, mischaracterizes, or takes out of context the content of its
response to Vora, those allegations are denied. As far as the remaining allegations,
Vora is without knowledge or information sufficient to form a belief as to the truth
of the allegations, and therefore, denies them.

45. In response to paragraph 45, Vora is without knowledge of
information sufficient to form a belief as to the truth of the allegations regarding
the “Original Account,” as Vora has not been provided with the alleged applicable
agreement evincing full disclosure of all material, relevant facts, terms and

conditions of the alleged “Original Account,” and therefore, denies them. As far as

Page 9 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 

ASe 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 9of17 Page ID #:332
ony HA UO &e W NY F

MN NM NH NY NNN DY FPP BP EE eB PF Ep ES
ot A Ok WDE Owo Ow A oO &® WY FP OO w

ase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 10o0f17 Page |ID#

 

 

the alleged “Second Account,” Vora has not been provided with the alleged
applicable agreement evincing full disclosure of all material, relevant facts, terms
and conditions, Vora is without knowledge or information to form a belief as to the
truth of the allegations, and therefore, denies them. As far as PNC misquotes,
misstates, mischaracterizes, or takes out of context as to when Vora instructed
PNC to close the alleged “Second Account,” those claims are denied. As far as the
remaining allegations, Vora is without’ knowledge or information sufficient to form
a belief as to the truth of the allegations, and therefore, denies them.

46. In response to paragraph 46, Vora is without knowledge oy
information sufficient to form a belief as to the truth of the allegations regarding
the “Original Account” absent the presence of the applicable original agreement,
and therefore, denies them. As far as the remaining allegations, Vora has not been
provided with the alleged applicable agreement evincing full disclosure of all terms
and conditions on the alleged “Second Account,” and therefore, 1s without
knowledge or information to form a belief as to the truth of the allegations, and
therefore, denies them.

47. In response to paragraph 47, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore denies them.

48. In response to paragraph 48, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations regarding
periodic statements allegedly sent by NCB. Vora is without knowledge oy
information sufficient to form a belief about the truth of the allegations regarding
periodic statements allegedly sent by PNC. To the extent PNC misstates,
misrepresents, misquotes, mischaracterizes, and takes out of context the content of
its alleged periodic statements, Vora denies the allegations. Vora did receive some
prior statements, but Vora denies receiving any monthly periodic statements after
sending his demand notice to CEO William S. Demchak in April 2017 to verify the

Page 10 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

333

 
ows nan ow F&F WwW NY FEF

MM NM NY MYM NY NN NY FP KP PRP BBP BP BP HP BB
oan oO ®&® WwW DY FP Ow OAD oO ® WwW DY FP OC w&

ASe 8:20-cv-00366-DOC-KES Document.33 Filed 06/22/20 Page 11of17 Page |ID#

alleged debt. Vora denied the April 2017 “account stated” upon NOTICE to PNG
on or around May 12, 2017 via USPS Express Mail.

49. In response to paragraph 49, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations to “contest
any individual charges” to NCB, and therefore denies the allegations. Vora denies
that he did not contest charges on the alleged “Second Account.” As far as the
remaining allegations, Vora is without knowledge or information sufficient to form
a belief as to the truth of the allegations, and therefore, denies them.

50. In response to paragraph 50, Vora is without knowledge ot
information sufficient to form a belief as to the truth of the allegations regarding
“credit PNC agreed to extend,” and therefore, denies them. To the extent PNC
misrepresents, misstates, mischaracterizes, and takes out of context the phrase
“credit PNC agreed to extend,” Vora denies the allegations. In response to the
claim that “Plaintiff has never satisfied the debt,” PNC makes a conclusion of law
and thus Vora is not required to respond. To the extent a response is required, that
claim is denied. As far as the remaining allegations, Vora is without knowledge or
information sufficient to form a belief as to the truth of the allegations, and
therefore denies them.

51. In response to paragraph 51, Vora is without knowledge of
information sufficient to form a belief as to the truth of the allegations, and
therefore denies them. In response to the claim of “nonpayment” PNC makes
references to conclusions of law, and thus no response is required. To the extent a
response is required, the allegation of “nonpayment” is denied. As far as the
remaining allegations, Vora denies there is any alleged balance owed or due and
thus the claim of “$6,875.79 is still outstanding” is denied. To the extent PNC
misstates, misquotes, misrepresents, mischaracterizes, and takes out of context the

phrases “nonpayment,” “balance owed or due,” they are denied.

Page 11 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 

 

334
on TH Oo & W NY F

NNN NM NY NY DY DY NY FPP HP FP PPP BP BP Bb
owv2tnA UO B® WDNHYHP OHM DOI DH oO fF WH FS CO w&

ase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 12o0f17 Page ID#

 

 

52. In response to paragraph 52, Vora vehemently denies the allegations.
PNC makes conclusions of law regarding “outstanding amount” and thus no
response is required. To the extent a response is required, Vora further denies

there is any “outstanding amount” on the alleged “Second Account.” To the extent

PNC misrepresents, misstates, misquotes, and mischaracterizes, and takes out off

context the allegations, Vora denies them.
53. Vora does not respond to paragraph 53 as that paragraph was omitted.
FIRST COUNTERCLAIM
(Breach of Contract)

54. Vora refers to and incorporates herein, as though fully set forth, each
of the responses in paragraphs 1 through 53 of its answers above.

55. In response to paragraph 55, Vora denies the allegations.

56. In response to paragraph 56, PNC makes references and/or
conclusions of law, and Vora is not required to respond. To the extent a response
is required, Vora denies that PNC has “performed all its duties and obligations” as
Vora has not seen the supposed “Exhibit 2 PNC Agreement” and therefore is
without knowledge or information sufficient to form a belief as to the truth of the
allegations, and denies them.

57. In response to paragraph 57, Vora denies the allegations.

SECOND COUNTERCLAIM
(Open Book Account)

58. Vora refers and incorporates herein, as though fully set forth, each of
the responses in paragraphs 1 through 57 of its answer above.

59. In response to paragraph 59, Vora denies the allegations.

THIRD COUNTERCLAIM
(Account Stated)
60. Vora refers and incorporates herein, as though fully set forth, each of

the responses in paragraphs | through 59 of its answer above.

Page 12 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

335

 
onan oO fF WwW NY FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

fase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 130f17 Page ID#

61. In response to paragraph 61, Vora denies the allegations.
FOURTH COUNTERCLAIM
(Fraud)
62. Vora refers to and incorporates herein, as though fully set forth, each
of its responses in paragraphs 1 through 61 of its answer above.
63. Inresponse to paragraph 63, Vora denies the allegations.
64. In response to paragraph 64, Vora denies the allegations.
65. In response to paragraph 65, Vora denies the allegations.
66. Inresponse to paragraph 66, Vora denies the allegations.
67. Inresponse to paragraph 67, Vora denies the allegations.
68. Inresponse to paragraph 68, Vora denies the allegations.
69. Inresponse to paragraph 69, Vora denies the allegations.

70. Inresponse to paragraph 70, Vora denies the allegations.

AFFIRMATIVE DEFENSES
Without assuming the burden of proof where it otherwise rests with PNC,

Vora pleads the following defenses to the Counter Compl.:

FIRST AFFIRMATIVE DEFENSE

(Lack of Privity)
Vora states that there is/was no applicable signed written agreement between
Vora and NCB, or between Vora and PNC with full disclosure of material and
relevant facts of the terms and conditions. Vora further states that PNC is not the
alleged original creditor, and Vora lacks any evidence that PNC has purchased the
original security instrument/promissory note and/or is the assignee of the alleged

account.

Page 13 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

 

336
Oe

Oo Oo am oO B&B W HY HF

NNN NY BH HH NHN NY FPP PP PP PP Pe
ao ~~ on oO FF W NY FP ODO w DW HH OD S&S W DH F OS

 

bse 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 14of17 Page ID#

SECOND AFFIRMATIVE DEFENSE
(Equitable Estoppel)

manner to Vora’s estoppel correspondence concerning this matter despite multiple
letters sent by USPS Certified and Express Mail, including, but not limited to,
NOTICE OF DEMAND, NOTICE TO CLOSE ACCOUNT, NOTICE OF
ESTOPPEL BY ACQUIESENCE, NOTICE OF DISPUTE, NOTICE TO CEASE
AND DESIST, NOTICE OF DENIAL, NOTICE OF COMPLAINT FILED WITH
CFPB, FIRST COMPLAINT FILED WITH CFPB, SECOND COMPLAINT
FILED WITH CFPB, NOTICE OF VIOLATIONS OF THE FAIR CREDIT
REPORTING ACT, NOTICE TO STOP THE HARASSMENT, NOTICE OF
SUIT, AFFIDAVIT: VERIFICATION OF DEBT, and Vora’s own AFFIDAVIT
OF TRUTH.

THIRD AFFIRMATIVE DEFENSE
(Lack of Acceptance)
Vora states that no contract was formed because Vora was never explicitly
provided full disclosure of ALL material and relevant facts of the terms and
conditions of any applicable alleged signed effective credit agreement. Vora

further states that there was no agreement between the parties of an account stated
or open book after Vora provided NOTICE to PNC.

FOURTH AFFIRMATIVE DEFENSE
(No Damage to PNC)
Vora states that even if the claims by PNC are true, PNC did not suffer any

damages (economic loss).

Page 14 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

Vora states that PNC specifically failed to properly respond in a timely

 

337
Oo a tO Oo Fe WF NH FF

11
12
13
14
15
16
17
18
19
20
21

22°

23
24
25
26
27
28

 

se 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 15o0f17 Page ID#:

FIFTH AFFIRMATIVE DEFENSE
(Good Faith)
Vora states that PNC’s claims are barred because Vora’s conduct was at all

times undertaken in good faith.

SIXTH AFFIRMATIVE DEFENSE
(No Causation)
Vora states that PNC is barred, in whole or in part, from recovering from
Vora on any of PNC’s claims because there is no causal relationship of any injury

alleged to have been suffered and any act by Vora.

SEVENTH AFFIRMATIVE DEFENSE
(Fraud, Deceit, or Misrepresentation)

Vora states that PNC or PNC’s assignor obtained Vora’s consent to any
alleged contract or transaction through fraud, deceit or misrepresentation by PNC
or PNC’s assignor, and that any alleged agreement falls under category of being
“ultra vires” — VOID.

EIGHTH AFFIRMATIVE DEFENSE
(Additional Defenses Reserved)
Vora states that he has. insufficient knowledge or information to form a
belief to whether there may be additional, as yet unstated, defenses available. Vora
reserves the right to assert additional defenses in the event discovery indicates that

such defenses are appropriate.

WHEREFORE, based on the foregoing, Vora prays as follows:
1. | That judgement be entered in favor of Vora and against PNC.
2. That PNC take nothing by way of its Counter Compl.

Page 15 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

338

 
oOo sa HA oO SF WwW NY F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

HSe 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 16of17 Page ID#:

3. That Vora be awarded his costs.
4. For any further relief as the Court deems just and proper.

Respectfully submitted on this day of: ‘ene 22 , 2aze

 

By: fact. Ura
Pritish Vora, Pro Se
27758 Santa Marg. Pkwy, #530
Mission Viejo, CA 92691
(949) 292-8359
pvora2112@gmail.com

 

Page 16 of 17

-Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

B39

 
oO oOo OH DH UO SF WD NH HF

NM NM HWS MH NH BS NY NHN FKP BPP BB BE EB
oxwtlA oO B® WHY EP OO WHO DOHA HD UB WN FS

te

 

ase 8:20-cv-00366-DOC-KES Document 33 Filed 06/22/20 Page 17o0f17 Page |ID#

CERTIFICATE OF SERVICE
I certify that I filed the foregoing with Clerk of the Court on June 22, 2020, and a
copy via United States Postal Service first class postage prepaid was mailed to the

party below:

Cathy L. Granger, (CA Bar # 156453)
Wolfe &Wyman LLP

2301 Dupont Drive

Suite 300

Irvine, CA 92612

(949) 475-9200

cleranger@ww.law

Attorneys for PNC BANK, N.A.

Pt Hore,
Pritish Vora, Plaintiff, Pro Se
27758 Santa Marg. Pkwy, #530
Mission Viejo, CA 92691
949-292-8359
pvora2112@gmail.com

Page 17 of 17

Vora’s ANSWER and AFFIRMATIVE DEFENSES to PNC’s Counter Compl.

 

340

 
